Conviction is for bigamy. Penalty, two years in penitentiary. Appellant was indicted for intermarriage with Annie Vrazel when he had a former living wife. The evidence is sufficient to sustain the conviction. Appellant claims to have believed he had secured a divorce from his first wife. That issue was submitted to the jury and determined against him.
We find in the record what purports to be some exceptions to the charge, and also some special charges. None of them bear an endorsement of the trial judge. It nowhere appears that either the special charges, or the objections to the charge, were filed before the main charge was read to the jury, or were ever called to the court's attention. Under such conditions we cannot consider any of them, Art, 735 and 737, Vernon's C.C.P., and notes thereunder.
The judgment of the trial court is affirmed.
Affirmed. *Page 458